Name: Council Regulation (EEC) No 1208/83 of 17 May 1983 amending Regulation (EEC) No 1269/79 as regards the conditions for the marketing of reduced-price butter for direct consumption during the 1983/84 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 132 / 5 COUNCIL REGULATION (EEC) No 1208 / 83 of 17 May 1983 amending Regulation (EEC) No 1269 / 79 as regards the conditions for the marketing of reduced-price butter for direct consumption during the 1983 / 84 milk year whereas it is therefore appropriate to authorize the Member States to continue to apply , on a permanent or temporary basis , Scheme A referred to in Regulation (EEC ) No 1269 / 79 during the 1983 / 84 milk year , and to extend the special arrangements hitherto applicable in the United Kingdom while at the same time adjusting the level of Community financing , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC ) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 12 ( 2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the system established by Council Regulation (EEC) No 1269 / 79 of 25 June 1979 on the marketing of reduced-price butter for direct consumption ( 6 ), as last amended by Regulation (EEC) No 1186 / 82 ( 7 ), applies only until the end of the 1982 / 83 milk year on the conditions laid down in the second paragraph of Article 6 of the said Regulation ; Whereas , in the light of the situation of the butter market , it is appropriate to pursue measures which reduce the price of butter to the final private consumer ; Article 1 The second paragraph of Article 6 of Regulation (EEC ) No 1269 / 79 is hereby amended as follows :  the words 'During the 1982 / 83 milk year' are hereby replaced by the words 'During the 1983 / 84 milk year',  in points ( a ) and (b ) the figure '45 ECU' shall be replaced by '51 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 23 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 1 . ( 3 ) OJ No C 32 , 7 . 2 . 1983 , p. 56 . ( 4 ) OJ No C 96 , 11 . 4 . 1983 , p. 54 . ( 5 ) OJ No C 81 , 24 . 3 . 1983 , p. 6 . ( 6 ) OJ No L 161 , 29 . 6 . 1979 , p. 8 . ( 7 ) OJ No L 140 , 20 . 5 . 1982 , p. 5 .